                                                    THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9

10
           S&W FOREST PRODUCTS, LTD., a                 CASE NO. 2:19-cv-00202-MJP
11         British Columbia corporation,

12                                     Plaintiff,
                                                        STIPULATED
13                v.                                    CONFIDENTIALITY ORDER

14         CEDAR SHAKE & SHINGLE
           BUREAU, a Washington nonprofit
15         corporation; WALDUN FOREST
           PRODUCTS LTD., a British Columbia
16         corporation; and ANBROOK
           INDUSTRIES LTD., a British
17         Columbia corporation,

18                               Defendants.

19         In re Cedar Shakes and Shingle               CASE NO. 2:19-cv-00288-MJP
20         Antitrust Litigation

21         This Document Relates to:
                                                        STIPULATED
22                                                      CONFIDENTIALITY ORDER
           ALL CLASS ACTIONS
23

24

25

26

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 1
     (2:19-CV-00288-MJP)
 1          The parties hereby stipulate to the following provisions regarding the treatment of

 2 confidential information or materials in this matter. This Order shall govern the parties in the

 3 above-captioned cases whether they currently are involved or become so in the future, and any

 4 other related actions presenting common questions of law or fact before this Court.

 5 1.       PURPOSES, SCOPE, AND LIMITATIONS

 6                  (a)    Discovery in this action is likely to involve production of confidential,

 7 proprietary, or private information for which special protection may be warranted. Accordingly,

 8 the parties hereby stipulate to and petition the Court to enter the following Stipulated Protective
 9 Order.

10                  (b)    The parties acknowledge that this agreement is consistent with LCR 26(c).
11 It does not confer blanket protection on all disclosures or responses to discovery, the protection it

12 affords from public disclosure and use extends only to the limited information or items that are

13 entitled to confidential treatment under the applicable legal principles, and it does not

14 presumptively entitle parties to file Confidential Material or Information under seal.

15                  (c)    Nothing in this Order shall be construed to limit the use of any document at
16 any trial or hearing in these actions provided that the parties take necessary advance precautions

17 to avoid the public disclosure of Confidential Material or Information. A party that intends to

18 present or that anticipates that another party may present Confidential Material or Information at

19 a hearing or trial in these actions shall bring that issue to the Court’s and parties’ attention by

20 motion sufficiently in advance of the proceeding without disclosing the Confidential Material or

21 Information. The Court may thereafter make such orders as are necessary to govern the use of

22 such documents at trial.

23                  (d)    The parties in conducting discovery from third parties shall attach this Order

24 to a copy of any subpoena or other discovery request. Third parties from whom discovery is

25 requested are parties to this Order and are entitled to the protections of this Order in responding to

26 such requests.

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 2
     (2:19-CV-00288-MJP)
 1                 (e)     This Order shall take effect when entered and shall be binding upon all

 2 counsel of record and their law firms, the parties, and persons made subject to this Order by its

 3 terms.

 4 2.       “CONFIDENTIAL” MATERIAL OR INFORMATION

 5          2.1    Generally

 6          “Confidential” Material or Information is material or information related to the confidential

 7 conduct of any party and/or any party’s board of directors, and shall include, by way of example

 8 and without limitation, the following documents and tangible things produced or otherwise
 9 exchanged:

10                 (a)     customer lists or information;
11                 (b)     financial, tax, and customs data;
12                 (c)     information prohibited from disclosure by statute or contractual agreement;
13                 (d)     information related to proprietary marketing, sales, product development,
14 and other competitive strategy;

15                 (e)     margin, cost, and pricing information;
16                 (f)     proprietary information related to raw material procurement; and
17                 (g)     other competitively sensitive data, the unprotected disclosure of which
18 would enable the receiving party to obtain an undue competitive advantage over the disclosing

19 party.

20          2.2.   “Attorneys’ Eyes Only” Material or Information

21          (a)    The parties recognize that because this litigation involves claims among

22 competitors arising from alleged anticompetitive activity, there is a high likelihood that discovery

23 will include disclosure of certain documents and information that are highly competitively

24 sensitive, the disclosure of which to an opposing party could cause the disclosing party substantial

25 and irreparable harm.

26          (b)    The parties therefore agree that the “Attorneys’ Eyes Only” designation may be

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 3
     (2:19-CV-00288-MJP)
 1 made over Confidential Material or Information, in the reasonable discretion of the disclosing

 2 party. Designation must be made at the time of production, as set forth in Part 5.2.

 3          (c)     As set forth in Part 4.2(b), the parties may preclude disclosure of Confidential

 4 Information or Material to the officers, directors, and employees (including in-house counsel) of

 5 the receiving party by designating such material as Attorneys’ Eyes Only.

 6          (d)     The receiving party need not treat Confidential Information or Material as

 7 Attorneys’ Eyes Only unless the disclosing party has made such a designation at the time of

 8 production.
 9 3.       SCOPE

10          The protections conferred by this agreement cover not only Confidential Material or

11 Information (as defined above), but also (1) any information copied or extracted from Confidential

12 Material or Information; (2) all copies, excerpts, summaries, or compilations of Confidential

13 Material or Information; and (3) any testimony, conversations, or presentations by parties or their

14 counsel that might reveal Confidential Material or Information.

15          However, the protections conferred by this agreement do not cover information that is in

16 the public domain or becomes part of the public domain through trial or otherwise.

17 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL AND INFORMATION

18          4.1     Basic Principles.

19                  (a)     A receiving party may use Confidential Material or Information that is

20 disclosed or produced by another party or by a non-party in connection with S&W Forest Prods.,

21 Inc. v. Cedar Shake & Shingle Bureau, et al., or in In re Cedar Shakes and Shingles Antitrust

22 Litigation, or any member action, only for prosecuting, defending, or attempting to settle S&W

23 Forest Prods., Inc. v. Cedar Shake & Shingle Bureau, et al., or In re Cedar Shakes and Shingles

24 Antitrust Litigation or any member action, including any appeal thereof.

25                  (b)     Confidential Material or Information must be stored and maintained by a

26 receiving party at a location and in a secure manner that ensures that access is limited to the persons

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 4
     (2:19-CV-00288-MJP)
 1 authorized under this agreement.

 2                  (c)     Confidential Material or Information may be disclosed only to the

 3 categories of persons and under the conditions described in this agreement.

 4                  (d)     To the extent any person is required to complete the certification contained

 5 in Attachment A to this Order, facsimile signatures or signatures transferred in electronic format

 6 (e.g., PDF) shall be treated as original signatures for purposes of this Order.

 7                  (e)     Nothing in this Order shall prevent or prejudice any party designating

 8 materials as Confidential from using its own such designated documents for any purpose, including
 9 privately disclosing its own Confidential Material to others not mentioned in this Paragraph 4.2,

10 and such private disclosure shall not waive the protections of this Order.

11          4.2     Disclosure of “CONFIDENTIAL” Material or Information. Unless otherwise

12 ordered by the Court (including as specified in Paragraph 4.1) or permitted in writing by the

13 designating party, a receiving party may disclose any Confidential Material or Information only to

14 the following:

15                  (a)     Counsel. The receiving party’s counsel of record in this action, as well as

16 employees of counsel to whom it is reasonably necessary to disclose the information for this

17 litigation;

18                  (b)     Parties. The current officers, directors, and employees (including in house

19 counsel) of the receiving party to whom disclosure is reasonably necessary for this litigation and

20 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless the

21 disclosing party produces a particular document or material on an Attorneys’ Eyes Only basis, and

22 the document or material is so designated by the disclosing party;

23                  (c)     Experts and Consultants. Experts, investigators, and consultants employed

24 by the parties or counsel for the parties to assist in the preparation and trial of this action and who

25 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

26                  (d)     The Court and its Personnel. The Court, Court personnel, and Court

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 5
     (2:19-CV-00288-MJP)
 1 reporters and their staff;

 2                  (e)     Court Reporters. Court reporters and recorders engaged for depositions who

 3 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4                  (f)     Contractors. Copy or imaging services retained by counsel to assist in the

 5 duplication of Confidential Material or Information who have signed the “Acknowledgment and

 6 Agreement to Be Bound” (Exhibit A), provided that counsel for the party retaining the copy or

 7 imaging service instructs the service not to disclose any Confidential Material or Information to

 8 third parties and to immediately return all originals and copies of any Confidential Material or
 9 Information;

10                  (g)     Witnesses. During their depositions, witnesses in the action to whom
11 disclosure is reasonably necessary and who have signed the “Acknowledgment and Agreement to

12 Be Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court.

13 Witnesses shall not retain a copy of documents containing Confidential Material or Information,

14 except witnesses may receive a copy of all exhibits marked at their depositions in connection with

15 review of the transcripts, subject to the terms of this Order. Pages of transcribed deposition

16 testimony or exhibits to depositions that reveal Confidential Material or Information must be

17 separately bound by the court reporter and may not be disclosed to anyone except as permitted

18 under this agreement;

19                  (h)     Author or Recipients. The author or recipient of a document containing the

20 information or a custodian or other person who otherwise possessed or knew the information;

21                  (i)     Identified Persons. Any person who is referenced in the document or whose

22 conduct is purported to be identified in the document, provided that counsel for the party intending

23 to disclose the information has a good-faith basis for believing such Confidential Material or

24 Information is relevant to events, transactions, discussions, communications or data about which

25 the person has knowledge, disclosure to such person is limited to the portion of the document in

26 which the person or person’s conduct is identified or referenced, and such person has completed

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 6
     (2:19-CV-00288-MJP)
 1 the certification contained in Attachment A to this Order; or

 2                  (j)    Others by Consent. Other persons only by written consent of the producing

 3 party or upon order of the Court and on such conditions as may be agreed or ordered, but such

 4 consent shall not be unreasonably withheld.

 5          4.3     Filing Confidential Material or Information.

 6                  (a)    This Order does not, by itself, authorize the filing of any document under

 7 seal. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards that

 8 will be applied when a party seeks permission from the Court to file material under seal. A party
 9 who seeks to maintain the confidentiality of its information must satisfy the requirements of Local

10 Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this

11 requirement will result in the motion to seal being denied, in accordance with the strong

12 presumption of public access to the Court’s files.

13                  (b)    Before filing Confidential Material or Information or discussing or
14 referencing such material in court filings, the filing party shall confer with the designating party,

15 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

16 remove the confidential designation, whether the document can be redacted, or whether a motion

17 to seal or stipulation and proposed order is warranted.

18                  (c)    During the meet and confer process, the designating party must identify the

19 basis for sealing the specific Confidential Material or Information at issue, and the filing party

20 shall include this basis in its motion to seal, along with any objection to sealing the information at

21 issue.

22 5.       DESIGNATING PROTECTED MATERIAL

23          5.1     Exercise of Restraint and Care in Designating Material for Protection.

24                  (a)    Each party or non-party that designates information or items for protection

25 under this agreement must take care to limit any such designation to specific material that qualifies

26 under the appropriate standards. The designating party must designate for protection only those

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 7
     (2:19-CV-00288-MJP)
 1 parts of material, documents, items, or oral or written communications that qualify, so that other

 2 portions of the material, documents, items, or communications for which protection is not

 3 warranted are not swept unjustifiably within the ambit of this agreement.

 4                  (b)     The designation of a document as Confidential is a certification by an

 5 attorney that there is a good faith belief that the document contains Confidential Material or

 6 Information as defined in this Order. Mass, indiscriminate, or routinized designations are

 7 prohibited. Designations that are shown to be clearly unjustified or that have been made for an

 8 improper purpose (e.g., to unnecessarily encumber or delay the case development process or to
 9 impose unnecessary expenses and burdens on other parties) expose the designating party to

10 sanctions.

11                  (c)     If it comes to a designating party’s attention that information or items that
12 it designated for protection do not qualify for protection, the designating party must promptly

13 notify all other parties that it is withdrawing the mistaken designation.

14          5.2     Manner and Timing of Designations. Except as otherwise provided in this

15 agreement (see, e.g., 5.2(a)(ii), infra), or as otherwise stipulated or ordered, any disclosure or

16 discovery material that qualifies for protection under this agreement must be clearly so designated

17 before or when the material is disclosed or produced.

18                  (a)     Information in documentary form: (e.g., paper or electronic documents and

19 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

20 the designating party must affix the word “CONFIDENTIAL – SUBJECT TO PROTECTIVE

21 ORDER” or, in the appropriate case, “CONFIDENTIAL – ATTORNEYS’ EYES ONLY –

22 SUBJECT TO PROTECTIVE ORDER” to each page that contains Confidential Material or

23 Information. If only a portion or portions of the material on a page qualifies for protection, the

24 producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

25 markings in the margins).

26                        (i)      To the extent a document is produced in a form in which placing or

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 8
     (2:19-CV-00288-MJP)
 1 affixing the words “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or

 2 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER” on

 3 the document is not practicable, the producing party may designate the document as confidential

 4 by cover letter, slip sheet, production metadata, or by affixing a label to the production media

 5 containing the document.

 6                        (ii)       The marking “CONFIDENTIAL – SUBJECT TO PROTECTIVE

 7 ORDER” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE

 8 ORDER” shall be applied prior to or at the time the documents are produced or disclosed. Applying
 9 such marking to a document does not mean that the document has any status or protection by

10 statute or otherwise except to the extent and for the purposes of this Order.

11                        (iii)      Any    copies   that   are   made   of   any   documents     marked
12 “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “CONFIDENTIAL –

13 ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER” shall also be so marked,

14 except that indices, electronic databases or lists of documents that do not contain substantial

15 portions or images of the text of documents designated as Confidential and do not otherwise

16 disclose the substance of the Confidential Material or Information are not required to be marked.

17                  (b)       Testimony given in deposition or in other pretrial proceedings: the parties

18 and any participating non-parties must identify on the record, during the deposition or other pretrial

19 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

20 after reviewing the transcript. Any party or non-party may, within thirty (30) days after receiving

21 the transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

22 exhibits thereto, as Confidential. A party must make such a designation by serving a Notice of

23 Designation to all parties of record and the court reporter for the deposition in question as to

24 specific pages of the transcript that are designated as Confidential, and thereafter only those

25 portions identified in the Notice of Designation shall be protected by the terms of this Order. The

26 court reporter shall provide a final copy of the transcript that reflects any designations of pages of

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 9
     (2:19-CV-00288-MJP)
 1 the transcript as Confidential Material or Information in the lower left-hand corner of each

 2 designated page. If a party or non-party desire to protect Confidential Material or Information at

 3 trial, the issue should be addressed during the pre-trial conference.

 4                  (c)    Other tangible items: the producing party must affix in a prominent place

 5 on the exterior of the container or containers in which the information or item is stored the word

 6 “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “CONFIDENTIAL –

 7 ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER.” If only a portion or

 8 portions of the information or item warrant protection, the producing party, to the extent
 9 practicable, shall identify the protected portion(s).

10          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

11 designate qualified information or items does not, standing alone, waive the designating party’s

12 right to secure protection under this agreement for such material. Upon timely correction of a

13 designation, the receiving party must make reasonable efforts to ensure that the material is treated

14 in accordance with the provisions of this agreement. No party shall be found to have violated this

15 Order for failing to maintain the confidentiality of material during a time when that material has

16 not been designated Confidential Material or Information, even where the failure to so designate

17 was inadvertent and where the material is subsequently designated Confidential Material or

18 Information.

19 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

20          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

21 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

22 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

23 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

24 challenge a confidentiality designation by electing not to mount a challenge promptly after the

25 original designation is disclosed.

26

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 10
     (2:19-CV-00288-MJP)
 1          6.2     Meet and Confer.

 2                  (a)    The parties must make every attempt to resolve any dispute regarding

 3 confidentiality designations without Court involvement.

 4                  (b)    In conferring, the challenging party must explain the basis for its belief that

 5 the confidentiality designation was not proper and must give the designating party an opportunity

 6 to review the designated document, to reconsider the designation, and, if no change in designation

 7 is offered, to explain the basis for the designation. The designating party must respond to the

 8 challenge within five (5) business days of the meet and confer.
 9                  (c)    Any motion regarding confidential designations or for a protective order
10 must include a certification, in the motion or in a declaration or affidavit, that the movant has

11 engaged in a good faith meet and confer conference with other affected parties in an effort to

12 resolve the dispute without court action. The certification must list the date, manner, and

13 participants to the conference. A good faith effort to confer requires a face-to-face meeting or a

14 telephone conference.

15          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

16 intervention, the designating party may file and serve a motion to retain confidentiality under Local

17 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

18 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

19 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

20 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

21 the material in question as confidential until the Court rules on the challenge. As such, any motion

22 challenging a confidentiality designation must not publicly file the documents with contested

23 designations nor describe them in a manner that would reveal Confidential Material or

24 Information.

25

26

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 11
     (2:19-CV-00288-MJP)
 1   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 2          LITIGATION

 3                 (a)       If a party is served with a subpoena or a court order issued in other litigation

 4 that compels disclosure of any information or items designated in this action as Confidential

 5 Material or Information, that party must do all of the following:

 6                        (i)        promptly notify the designating party in writing and include a copy

 7 of the subpoena or court order;

 8                       (ii)        promptly notify in writing the party who caused the subpoena or
 9 order to issue in the other litigation that some or all of the material covered by the subpoena or

10 order is subject to this agreement. Such notification shall include a copy of this agreement; and

11                       (iii)       cooperate with respect to all reasonable procedures sought to be
12 pursued by the designating party whose confidential material may be affected.

13                 (b)       The purpose of imposing these duties is to alert the interested persons to the
14 existence of this Order and to afford the designating party in this case an opportunity to try to

15 protect its Confidential Material or Information in the court from which the subpoena or order

16 issued. The designating party shall bear the burden and the expense of seeking protection in that

17 court of its Confidential Material or Information, and nothing in these provisions should be

18 construed as authorizing or encouraging a receiving party in this action to disobey a lawful

19 directive from another court. The obligations set forth in this paragraph remain in effect while the

20 party has in its possession, custody or control Confidential Material or Information by the other

21 party to this case.

22                 (c)       A party has a right to challenge the sealing of particular documents that

23 have been filed under seal, and the party asserting confidentiality will have the burden of

24 demonstrating the propriety of filing under seal.

25 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

26                 (a)       If a receiving party learns that, by inadvertence or otherwise, it has disclosed

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 12
     (2:19-CV-00288-MJP)
 1 Confidential Material or Information to any person or in any circumstance not authorized under

 2 this agreement, the receiving party must within two (2) business days of learning of such disclosure

 3 do each of the following:

 4                         (i)       notify in writing the designating party of the unauthorized

 5 disclosures;

 6                        (ii)       use its best efforts to retrieve all unauthorized copies of the protected

 7 material;

 8                        (iii)      inform the person or persons to whom unauthorized disclosures
 9 were made of all the terms of this agreement, and

10                        (iv)       request that such person or persons execute the “Acknowledgment
11 and Agreement to Be Bound” that is attached hereto as Exhibit A.

12 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

13          MATERIAL

14          When a producing party gives notice to receiving parties that certain inadvertently

15 produced material is subject to a claim of privilege or other protection, the obligations of the

16 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B) and Part D of

17 the parties’ Stipulation and Proposed Order Concerning Agreement Regarding Discovery of

18 Electronically Stored Information.

19 10.      NON-TERMINATION AND RETURN OF DOCUMENTS

20                  (a)       Within sixty (60) days after the termination of this action, including all

21 appeals, each receiving party must return all Confidential Material or Information to the producing

22 party, including all copies, extracts and summaries thereof or, in the alternative, destroy the

23 Confidential Material or Information in accordance with appropriate methods.

24                  (b)       Notwithstanding the above requirements to return or destroy documents,

25 counsel may retain (i) attorney work product, including an index that refers or relates to designated

26 Confidential Material or Information so long as that work product does not duplicate verbatim

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 13
     (2:19-CV-00288-MJP)
 1 substantial portions of Confidential Material or Information, and (ii) one complete set of all

 2 documents filed with the Court including those filed under seal. Any retained Confidential

 3 Material or Information shall continue to be protected under this Order. An attorney may use his

 4 or her work product in subsequent litigation, provided that its use does not disclose or use

 5 Confidential Material or Information.

 6                 (c)     Filings under seal shall be deleted from the ECF system only upon order of

 7 the Court.

 8                 (d)     The confidentiality obligations imposed by this agreement shall remain in
 9 effect until a designating party agrees otherwise in writing or a court orders otherwise.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 14
     (2:19-CV-00288-MJP)
 1 Agreed this 29th Day of August, 2019.

 2     JAMESON BABBITT STITES &                       KELLER ROHRBACK L.L.P.
       LOMBARD
 3                                                    By: /s/ Brian D. Clark (with consent)
       By: /s/ Eric J. Brickenstein (w/ consent)           Mark A. Griffin, WSBA #16296
 4           Bruce P. Babbitt, WSBA #4830                  Raymond J. Farrow, WSBA #31782
             801 2nd Avenue, Suite 700                     Karin B. Swope, WSBA #24015
 5           Seattle, WA 98104-1515                        1201 Third Avenue, Suite 3200
             Phone: (206) 292-1994                         Seattle, WA 98101
 6           Fax: (206) 292-1995                           Phone: (206) 623-1900
             bbabbitt@jbsl.com                             Fax: (206) 623-3384
 7                                                         mgriffin@kellerrohrback.com
       HAGLUND KELLEY LLP                                  rfarrow@kellerrohrback.com
 8     Michael E. Haglund (Pro Hac Vice)                   kswope@kellerrohrback.com
       Michael K. Kelley (Pro Hac Vice)
 9     Eric J. Brickenstein (Pro Hac Vice)            LOCKRIDGE GRINDAL NAUEN
       200 SW Market Street, Suite 1777               P.L.L.P.
10     Portland, OR 97201                             W. Joseph Bruckner (MN#0147758)
       Phonne: (503) 225-0777                         Elizabeth R. Odette (MN#0340698)
11     Fax: (503) 225-1257                            Brian D. Clark (MN#00390069)
       mhaglund@hk-law.com                            Arielle S. Wagner (MN#00398332)
12     mkelley@hk-law.com                             100 Washington Avenue S., Suite 2200
       ebrickenstein@hk-law.com                       Minneapolis, MN 55401
13                                                    Phone: (612) 339-6900
       Attorneys for Plaintiff S&W Forest             Fax: (612) 339-0981
14     Products                                       wjbruckner@locklaw.com
                                                      erodette@locklaw.com
15                                                    bdclark@locklaw.com
                                                      aswagner@locklaw.com
16
                                                     Co-Lead Counsel for the Proposed End
17                                                   User Plaintiff Classes
18

19     MCNAUL EBEL NAWROT &                          TOUSLEY BRAIN STEPHENS
       HELGREN PLLC
20                                                   By: _/s/ Kim D. Stephens (w/ consent)__
       By: /s/ Christopher J. Cormier (w/ consent)
          Gregory J Hollon, WSBA #26311                 Kaleigh N.B. Powell, WSBA #52684
21                                                      Kim D. Stephens, WSBA #11984
          600 University Street, Suite 2700
22        Seattle, WA 98101-3143                        Jason Dennett, WSBA #30686
          Phone: (206) 467-1816                         1700 Seventh Avenue, Suite 22200
23        Fax: (206) 624-5128                           Seattle, WA 98101
          ghollon@mcnaul.com                            Phone: (206) 682-5600
24                                                      kpowell@tousley.com
       Liaison Counsel for the Proposed Reseller
       Plaintiff Classes                                kstephens@tousley.com
25                                                      jdennett@tousley.com
26

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 15
     (2:19-CV-00288-MJP)
       BURNS CHAREST LLP                           HAUSFELD LLP
 1     Christopher J Cormier                       Bonney Sweeney
       5290 Denver Tech Center Pkway, Suite 150    Samantha Stein
 2     Greenwood Village, CO 80111
       Phone: (720) 630-2092                       600 Montgomery Street, Suite3200
 3     ccormier@burnscharest.com                   San Francisco, CA 94111
                                                   Phone: (415) 633-1908
 4     BURNS CHAREST LLP                           bsweeney@hausfeld.com
       Warren T. Burns                             sstein@hausfeld.com
 5     Spencer M Cox
       William B. Thompson                         HAUSFELD LLP
 6     900 Jackson Street, Suite 500
       Dallas, TX 75202                            James J. Pizzirusso
 7     Phone: (469) 904-4550                       Nathaniel C. Giddings
       wburns@burnscharest.com                     Paul Gallagher
 8     scox@burnscharest.com                       1700 K Street NW, Suite 650
       wthompson@burnscharest.com                  Washington, DC 20006
 9
                                                   Phone: (202) 540-7200
       BURNS CHAREST LLP
10     Lydia A Wright                              jpizzirusso@hausfeld.com
       365 Canal Street, Suite 1170                ngiddings@hausfeld.com
11     New Orleans, LA 70130                       pgallagher@hausfeld.com
       Phone: (504) 799-2845
12     lwright@burnscharest.com                    Co-Lead Counsel for the Proposed Direct
                                                   Purchaser Plaintiff Class
13     STOLL STOLL BERNE LOKTING &
       SHLACHETER PC
14     Keith Dubanevich
       Keil M. Mueller
15     Lydia Anderson-Dana
       209 SW Oak Street, Suite 500
16     Portland, OR 97204
       Phone: (503) 227-1600
17     kdubanevich@stollberne.com
       kmueller@stollberne.com
18     landersondana@stollberne.com
19     Co-Lead Counsel for the Proposed Reseller
       Plaintiff Classes
20

21     LANE POWELL PC                              STOKES LAWRENCE
22     By: _/s/ Joseph D. Adamson__                By: /s/ Mathew L. Harrington (w/ consent)
          Jessica Walder, WSBA #47676
23        Larry Steven Gangnes, WSBA #8118              Mathew L. Harrington, WSBA #33276
          Heidi Brooks Bradley, WSBA #35759             1420 Fifth Avenue, Suite 3000
24        Joseph Adamson, WSBA #54752                   Seattle, WA 98101-2393
          1420 Fifth Avenue, Suite 4200                 Phone: (206) 626-6000
25        Seattle, WA 98111-9402                        MLH@stokeslaw.com
          Phone: (206) 223-7035
26        Fax: (206) 223-7107                      Attorneys for Waldun Forest Products Ltd.
     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 16
     (2:19-CV-00288-MJP)
          walderj@lanepowell.com                      and Waldun Forest Products Partnership
 1        gangnesl@lanepowell.com                     d/b/a The Waldun Group
          bradleyh@lanepowell.com
 2        adamsonj@lanepowell.com
 3     Attorneys for Cedar Shake & Shingle
       Bureau
 4

 5     YARMUTH LLP                                    HILLIS CLARK MARTIN &
                                                      PETERSON
 6     By: __/s/ Molly A. Terwilliger (w/ consent)_
           Elizabeth Simson Weinstein, WSBA
 7         #45763                                     By: _/s/ Jake Ewart (w/ consent)_
           Molly A. Terwilliger, WSBA #28449
 8         1420 5TH Avenue, Suite 1400                    Laurie Lootens Chyz, WSBA #14297
           Seattle, WA 98101                              Jake Ewart, WSBA #38655
 9         Phone: (206) 516-3800                          Jessica C. Kerr, WSBA #49866
           Fax: (206) 516-3888                            999 Third Avenue, Suite 4600
10         eweinstein@yarmuth.com                         Seattle, WA 98104
           mterwilliger@yarmuth.com
11                                                        Phone: (206) 623-1745
       Attorneys for Anbrook Industries Ltd.              laurie.chyz@hcmp.com
12                                                        jake.ewart@hcmp.com
                                                          jessica.kerr@hcmp.com
13

14                                                    Attorneys for G&R Cedar Ltd. and G&R
                                                      Cedar (2009) Ltd.
15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 17
     (2:19-CV-00288-MJP)
           IT IS SO ORDERED.
 1

 2         Dated: __September 4__, 2019.

 3

 4

 5
                                     A
                                     Marsha J. Pechman
 6                                   United States Senior District Judge
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 18
     (2:19-CV-00288-MJP)
 1                                              EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________            [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on

 7 ______________________, 2019 in the case of In re Cedar Shakes and Shingles Antitrust

 8 Litigation, Case No. 2:19-cv-00202-MJP. I agree to comply with and to be bound by all the terms
 9 of this Stipulated Protective Order and I understand and acknowledge that failure to so comply

10 could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I

11 will not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26

     STIPULATED CONFIDENTIALITY ORDER
     (2:19-CV-00202-MJP) - 19
     (2:19-CV-00288-MJP)
